Case: 1:21-mj-00016-WAL-GWC Document #: 1-1 Filed: 05/07/21 Page 1 of 4

IN THE DISTRICT COURT OF THE VIRGIN ISLANDS
DIVISION OF ST. CROIX

AFFIDAVIT

I, Kelly Holmes, having been duly sworn, hereby depose and state:

1, I am Kelly Holmes, a Special Agent employed by the Department of Homeland
Security (DHS), Immigration and Customs Enforcement (ICE), Homeland Security
Investigations (HSI) in the RAC St. Croix, USVI office. I have been employed as a
special agent since December 2016. Prior to becoming a special agent, I was employed
as a Senior Personnel Security Specialist where I assisted Customs and Border Protection
(CBP) Special Agents with Internal Affairs investigations. I graduated from the Criminal
Investigator Training Program the Federal Law Enforcement Training Center in October
of 2017. I graduated with honors from the University of Maryland and obtained a
Bachelor of Arts degree in Criminal Justice and Criminology in 2009.

2. This affidavit is made in support of a criminal complaint against Ra’kheel
VELASQUEZ regarding this individual being charged with 21 U.S.C. 841; distribution
and possession of controlled substance with intent to distribute and 21 U.S.C. 959(c)(2)
Possession of Marijuana with Intent to Distribute by Person on Board Aircraft.

3. This affidavit was created based on my personal knowledge gathered during my
participation in this investigation, upon conversations with other agents and officers who
have engaged in numerous investigations involving narcotics distribution and smuggling.
The information I received, to include oral and written reports about this investigation
from Customs and Border Protection Officers are reliable. I have set forth only those

facts that are necessary to establish probable cause to believe that Ra’kheel
Case: 1:21-mj-O0016-WAL-GWC Document #: 1-1 Filed: 05/07/21 Page 2 of 4

VELASQUEZ violated Title 21, United States Code, Section 841 and Title 21 United
States Code, Section 959(c)(2). This Affidavit is being submitted in support of an arrest
warrant on Ra’kheel VELASQUEZ.

4, On March 10, 2021, at approximately 1530 hours, Homeland Security
Investigations (HSI) Special Agents (SA) were contacted by Customs and Border
Protection (CBP) officers in the Anti-Terrorism Contraband Enforcement Team
(ATCET) regarding a passenger in possession of approximately four pounds of marijuana
at the Henry E. Rohlsen Airport. HSI SAs arrived at the Henry E. Rohlsen airport and
obtained the following information from the CBP ATCET officers. During an interview
with CBP ATCET officers, it was revealed that while conducting Operation Gun Dog,
CBP ATCET officers encountered passenger, Ra’kheel VELASQUEZ on the inbound
Delta flight 2232. While X-raying all inbound checked luggage, CBP detected an
anomaly inside a large red suitcase. CBP ATCET officers conducted a physical
examination of the large red suitcase and discovered suspected marijuana (later weighed
at a total of 1.76kg).

5. The name on the bag tags was Ra’kheel VELASQUEZ. Upon discovery of the
suspected marijuana, the suitcase was immediately closed and placed back on the
carousel to conduct a controlled baggage claim. The suitcase was claimed by a male
passenger and CBP ATCET officers approached the passenger and escorted him to the
secondary inspection area. A binding declaration was obtained by CBP and a full
baggage exam was conducted. The male passenger was confirmed through photo
identification that he was Ra’khee] VELASQUEZ. VELASQUEZ informed CBP that he

had about four (4) pounds of marijuana in the bag. The green leafy substance was field
Case: 1:21-mj-0O0016-WAL-GWC Document #: 1-1 Filed: 05/07/21 Page 3 of 4

tested by CBP officers utilizing a Duquenois Reagant System and yielded a positive

result for marijuana.

6. On March 10, 2021, HSI Special Agents Kelly Holmes and Derek Coffey
interviewed Ja’kheel VELASQUEZ at the Henry E. Rohlsen Airport. Ja’kheel
VELASQUEZ was read his Miranda Rights and agreed to speak with the special agents
(waiver was signed and dated on March 10, 2021 at 1642 hours). VELASQUEZ was
questioned about his involvement in the encounter. VELASQUEZ stated that he arrived
on the Delta flight from Atlanta to travel for his aunt’s funeral. VELASQUEZ stated that
he heard prices for marijuana are higher in St. Croix and he brought the marijuana from
Atlanta in order to sell. VELASQUEZ claimed that the prices for marijuana in St. Croix
are about $4,000 a pound, whereas in Atlanta marijuana is about $2,000 a pound.
VELASQUEZ claimed that he grows marijuana at his residence in Atlanta and he
packaged the marijuana himself to bring to St. Croix. VELASQUEZ stated that his
cousin (a female) was going to pick him up from the airport and he was going to stay at
his grandmother’s house. VELASQUEZ stated that he has been in and out of prison for
seven years and that his first arrest was when he was twelve years old. VELASQUEZ

stated that his previous convictions included burglary and kidnapping.

CONCLUSION
7. Based on the foregoing facts, I believe probable cause exists to believe that on

March 10, 2021, Ra’kheel VELASQUEZ committed the violations of Title 21 U.S.C.
Case: 1:21-mj-00016-WAL-GWC Document#: 1-1 Filed: 05/07/21 Page 4 of 4

841(a)(1), Possession of Marijuana with Intent to Distribute and Title 21 U.S.C.

959(c)(2), Possession of Marijuana with Intent to Distribute by Person on Board Aircraft.

Respectfully submitted,

NVbu fll —

Kelly Holrhes, Special Agent
Homeland Security Investigations

Sworn To and Subscribed Before Me

This? Mey 7, 2021

eral CfA.

HONORABLE GEORGE W. CANNON/JR.
United States Magistrate Judge
